Citation Nr: 1448687	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection hypertension, to include as due to exposure to herbicides and ischemic heart disease.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971 and is the recipient of the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified by videoconference before the undersigned Veterans Law Judge in July 2013.  A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, hepatitis C, and a psychiatric disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The Veteran does not have hypertension attributable to a period of active service.



CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of a disease or injury incurred in or aggravated during active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated January 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal in February 2011.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran asserts that he has hypertension related to active service.

The Veteran's service medical records do not show any complaints of or treatment for hypertension.  The Veteran's July 1969 entrance examination shows a blood pressure reading of 138/80 and the June 1971 separation examination shows a blood pressure reading of 126/78.

A review of the Veteran's VA treatment records does not show any blood pressure readings that indicate hypertension.

Hypertension is defined as diastolic blood pressure of predominantly 90 or greater, or systolic blood pressure of predominantly 160 or greater with a diastolic blood pressure of less than 90.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012).

A March 2007 VA treatment note shows that the Veteran was taking Lisinopril for blood pressure and heart problems.

A February 2011 VA examination report shows that the Veteran did not have a current diagnosis of hypertension.  The examiner reported that the Veteran did not have a history of hypertensive related disease.  The Veteran's blood pressure was measured as 166/66, 118/68, and 118/68.  The VA examiner did note that the diagnosis of hypertension had been previously established.  However, in the same report, the VA examiner noted that the Veteran was diagnosed with coronary artery disease and that he was recommended to use a beta blocker type medication to reduce the stress of his heart, not for hypertension, although the use of beta blockers may also be used to treat hypertension.  Since the Veteran had lost weight, he no longer took the beta blocker medication for coronary heart disease.  The examiner opined that the Veteran showed not objective clinical findings for hypertension, and for that reason there was no diagnoses that could be related to ischemic heart disease.  

Considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension. 

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record shows normal blood pressure readings during service and on several post-service treatment records.  The Board notes that while various VA treatment records show a diagnosis of hypertension listed within the Veteran's past medical history, there has been no objective indications to confirm that diagnosis as it appears that diagnosis was based on the Veteran's reported medical history.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  The evidence does not show that readings were taken two or more times on at least three different days to confirm a diagnosis of hypertension at any time under review.  Moreover, when  examined by VA in February 2011, the examiner indicated that there was no objective clinical evidence of hypertension as the Veteran's blood pressure readings were normal at the time of the examination and the Veteran was not taking any medication to treat hypertension.  While the Veteran's post-service treatment records show hypertension listed in the past medical history, blood pressure readings to support that diagnosis are not shown.  Furthermore, even though the Veteran was taking a blood pressure medication at one time, the February 2011 VA examiner noted that treatment option was for the Veteran's coronary artery disease and not for any hypertension. 

Additionally, the evidence does not show that hypertension was diagnosed within one year of the Veteran's separation from service, thus service connection may not be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2014).  The Board has evaluated the evidence finds that the evidence does not show that it is at least as likely as not that the Veteran has hypertension.  The preponderance of the evidence is against a finding that a diagnosis of hypertension is warranted.

The Board fines that the February 2011 VA examination report and medical opinion to be persuasive and to be uncontradicted by any contrary competent opinion documenting sufficient blood pressure readings to confirm any diagnosis of hypertension.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  That opinion was based on a full review of the record, including the service medical records, VA treatment records, the Veteran's statements, and a through clinical evaluation.  Neither the Veteran nor representative has presented or identified any contrary medical opinion that would supports the claim for service connection hypertension.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In the absence of a diagnosis of hypertension related to service, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The only evidence in support of the Veteran's claim is his own contentions and listings of hypertension on a problem list in medical records.  However, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion the diagnosis of hypertension.  Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, his statements regarding hypertension are insufficient to establish a current diagnosis.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of hypertension in the absence of specialized training.  The recitations of hypertension on a problem list in medical records do not contain supporting blood pressure readings, and thus do not meet the regulatory criteria to show that a diagnosis of hypertension is warranted.  The only blood pressure readings of record do not support a diagnosis of hypertension pursuant to the applicable regulation.

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection hypertension to include as due to exposure to herbicides and ischemic heart disease is denied.


REMAND

With regard to the claims for service connection for bilateral hearing loss and tinnitus, at a February 2011 VA examination, examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  After a physical examination of the Veteran and a review of the claims file the examiner opined that the Veteran's service medical records showed no significant threshold shifts when comparing audiometric thresholds obtained on the enlistment physical to those obtained on the separation physical.  The Veteran's hearing was normal in both ears at enlistment and separation.  Therefore, his current hearing loss was not related to noise exposure in service.  For tinnitus, the examiner reported that there was no audiometric threshold shift while on active duty to support the claim of tinnitus and no record of tinnitus after separation from service, therefore tinnitus was not related to service.  

However, a review of the record shows that the Veteran reported tinnitus to VA medical personnel in March 1984 and complained of ringing in the ears.  VA medical personnel also examined his ears and remarked that the Veteran had no gross hearing impairment.  However, the February 2011 VA examiner remarked that there was no post service indications of tinnitus.  The evidence shows that that Veteran was diagnosed with tinnitus in 1984.  Therefore, the Board finds that the February 2011 VA opinion in incomplete as the VA examiner relied upon an inaccurate factual basis to support a rationale for the negative opinion.

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be scheduled for new VA examinations to determine the nature and etiology of any bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim of entitlement to service connection for hepatitis C, the Veteran specifically asserts that he was exposed to blood from wounded and killed service members during combat, numerous inoculations, treatments of wounds, and in-service wisdom teeth extractions  Therefore, he contends that those incidents were the cause of his hepatitis C.

The law allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  38 U.S.C.A. § 1154(b) (2014).  However, the provisions of 38 U.S.C.A. § 1154(b) do not provide a substitute for medical-nexus evidence.  They only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Clyburn v. West, 12 Vet. App. 296 (1999).

The evidence of record shows that the Veteran served in the Republic of Vietnam and is the recipient of the Combat Infantry Badge.  The Board therefore has accepted his account of claimed in service occurrences, including exposure to blood on bodies during those incidents of combat and treatment of wounds and injuries.  Therefore, the Veteran should be provided a VA examination during which the examiner should consider his statements regarding exposure to blood and treatment of wounds while in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also asserts that he has a psychiatric disability due to his experiences incurred during combat in the Republic of Vietnam.  He has reported that he has PTSD and has also made references to nervousness and depression.  During the Veteran's July 2013 Board videoconference hearing, he reported that he was treated at a VA Medical Center Miami in the early 1970s and was prescribed Thorazine.  The Board finds that attempts to locate any records of that treatment are required on remand as those records have not been associated with the record.

A March 1984 VA treatment record shows that the Veteran reported a skin condition that developed on his legs and feet when he got nervous.  Also noted was that the Veteran reported being treated by a psychiatrist due to depression and was prescribed Mellaril.

A February 2011 VA PTSD examination report shows that the Veteran had no current treatment for any mental disorder.  The Veteran reported symptoms of irritability, feeling numb, and emotionlessness, with lack of interest.  The examiner noted that there were no prominent signs of depression, mania, anxiety, PTSD, or psychosis.  Psychological examination of the Veteran was noted as normal.  The examiner reported that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner noted an Axis I finding of no diagnosis, Axis II finding of no diagnosis, Axis III was noted as see medical history, Axis IV was noted as mild, and Axis V was a global assessment of functioning score of 70 with some mild symptoms of isolation, emotional numbing, and irritability, but no evidence of PTSD.  No opinion was provided.  The examiner also reported that no diagnostic testing was conducted such as interview-based diagnostic testing or quantitative psychometric assessments.  

The Board finds that the February 2011 VA examination is inadequate as no diagnostic testing was conducted and no opinions regarding other psychiatric disability were provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, a review of the claims file shows that the Veteran was treated for depression in 1984.  However the examiner did not discuss the significance of that treatment and outstanding VA treatment records that need to be requested.  Furthermore, the examiner provided no rational for the findings within the VA examination report.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Therefore, as the Board finds that the February 2011 examiner did not provide an adequate basis for the opinion and did not address all relevant facts, a remand regarding that issue is required.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA treatment records from VA Medical Center  Miami dated in the 1970s and 1980s.  All attempts to secure those records should be documented in the record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hearing loss and tinnitus.  The examiner must review the claims file and should note that review in the report.  Any tests and studies deemed necessary by the examiner should be conducted and all findings should be reported in detail.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bilateral hearing loss disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include noise exposure from the firing of a tank gun, combat, or firing of weapon during active service without hearing protection.  The examiner should also express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any tinnitus had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include noise exposure from the firing of a tank gun, combat, or firing of weapon during his active service without hearing protection.  The examiner must consider any statement from the Veteran regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinion expressed must be accompanied by a complete rationale.

3.  Then, Schedule the Veteran for a VA examination to determine the etiology of hepatitis C.  The examiner must review the claims file and should note that review in the report.  The examiner should obtain a detailed history regarding the onset of pertinent symptomatology.  The examiner should also consider the Veteran's statements regarding exposure to blood during service in the Republic of Vietnam, inoculations, treatment of his wounds, and his wisdom teeth extractions.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that hepatitis C was incurred in service, to include during any exposure to blood during incidents of reported combat, inoculations, in-service medical treatment, and/or wisdom teeth extractions.   Any risk factors that lead to any conclusion of a relationship to service should be specifically identified.  The rationale for all opinions expressed must be provided.  

4.  Then, schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims files and should note that review in the report.  The report also must include a summary of an interview of the Veteran and the results of all assessments and diagnostic testing conducted.  A clear and complete rationale to support each opinion should be provided.  That includes a discussion of pertinent medical principles as they concern the pertinent medical and lay evidence.  Any conflicts in the evidence, particularly with respect to previous opinions, should be discussed and reconciled such as the previous February 2011 VA examination report.  Any continuity of symptomatology since separation from service, as documented by the medical evidence and reported in lay evidence from the Veteran, should also be discussed.  The examiner should provide the following information:

(a)  The examiner should provide a full multiaxial diagnosis pursuant to DSM-IV and should diagnose all psychiatric disabilities present.  The examiner should specifically note whether or not each criterion for a diagnosis of PSTD is met.

(b)  If a diagnosis of PTSD is warranted, the examiner should state what stressor is the basis for that diagnosis and the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that PTSD is related to any alleged in-service stressor. 

(c)  For each psychiatric diagnosis other than PTSD, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any other psychiatric disability is related in any manner to the Veteran's service. 

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


